IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MELINDA CHARLES,1                          §
                                               §
          Petitioner Below,                    §   No. 318, 2019
          Appellant,                           §
                                               §   Court Below—Family Court
          v.                                   §   of the State of Delaware
                                               §
    BRIAN CHARLES,                             §   File No. CK11-02876
                                               §   Petition Nos. 19-18751 and
          Respondent Below,                    §   19-18972
          Appellee.                            §

                               Submitted: August 1, 2019
                               Decided:   August 8, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                            ORDER

         After consideration of the response to the notice to show cause, it appears to

the Court that:

         (1)    On July 23, 2019, the appellant, Melinda Charles (“the Mother”) filed

a notice of appeal from two Family Court orders, dated July 22, 2019, denying her

motions for emergency ex parte orders in her petitions for visitation and custody.

The Family Court referred the Mother’s allegations to the Division of Family

Services for investigation. The petitions for visitation and custody remain pending

in the Family Court.



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
         (2)     The Senior Court Clerk issued a notice directing the Mother to show

cause why this appeal should not be dismissed for her failure to comply with

Supreme Court Rule 42 in taking an appeal from an interlocutory order. In her

response to the notice to show cause, the Mother argues the merits of her appeal, but

does not address the interlocutory nature of the appeal.

         (3)     An order constitutes a final judgment when it leaves nothing for future

determination or consideration.2 The Family Court orders denying the Mother’s

motions for emergency ex parte orders are interlocutory because the Family Court

did not finally resolve the merits of the Mother’s petitions for visitation and custody.

Absent compliance with Rule 42, the appellate jurisdiction of this Court is limited

to review of final trial court orders.3 The Mother’s non-compliance with Rule 42

leaves this Court without jurisdiction to hear her interlocutory appeal. The Mother

may appeal once the Family Court issues final orders in the custody and visitation

proceedings.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice


2
    Werb v. D'Alessandro, 606 A.2d 117, 119 (Del. 1992).
3
    Julian v. State, 440 A.2d 990, 991 (Del. 1982).
                                                2